Filed 04/25/19                                           Case 19-11174                                         Doc 13

                     6
                 1 PROBER & RAPHAEL, A LAW CORPORATION
                   LEE S. RAPHAEL, ESQ., #180030
                 2 BONNI S. MANTOVANI, ESQ. #106353
                   ANNA LANDA, ESQ. #276607
                 3 DIANA TORRES-BRITO, ESQ. #163193

                 4 ALEXANDER G. MEISSNER, ESQ. #315437
                   P.O. Box 4365
                 5 Woodland Hills, California 91365-4365
                   (818) 227-0100
                 6 (818) 227-0101 facsimile
                   M.158-172.NF
                 7 Attorneys for Movant MB Financial Bank, its assignees and/or successors in interest

                 8
                                                     UNITED STATES BANKRUPTCY COURT
                 9
                                                      EASTERN DISTRICT OF CALIFORNIA
             10
                                                          BAKERSFIELD DIVISION
             11

             12      In re                                               Bk. No. 19-11174

             13      AARON THOMAS STRINGER,                              Motion No. PPR-1

             14                                                          CHAPTER 7
                                           Debtor.
             15
                                                                         Hearing-
             16                                                          Date : June 5, 2019
                                                                         Time : 9:45A.M.
             17                                                          Place : U.S. Bankruptcy Court
                                                                                  510 19th Street
             18                                                                   Bakersfield, CA
                      ________________________________ /                          Dept. A, Courtroom 11
             19
                                                                                  Judge: Fredrick E. Clement
             20
                                                            EXHIBITS A - C
             21                             IN SUPPORT OF MOVANT MB FINANCIAL BANK NA’S
                                               MOTION FOR RELIEF FROM AUTOMATIC STAY
             22

             23 Exhibit A – Contract – Pages 1-3
                Exhibit B – Title – Pages 4-5
             24 Exhibit C - Black Book – Page 6

             25

             26

             27

             28
                     Exhibits in Support
                                                                    1
Filed 04/25/19
       REDAC     REDAC   Case 19-11174   Doc 13
      TED        TED




                            EXHIBIT A
                              2
Filed 04/25/19   Case 19-11174   Doc 13




                      3
Filed 04/25/19   Case 19-11174                Doc 13




                           REDACTED




      REDACTED




                    REDACTED
                                      EXHIBIT B
                       4
                                          4
Filed 04/25/19   Case 19-11174   Doc 13




                      5
Filed 04/25/19   Case 19-11174   Doc 13




                 EXHIBIT C
                      6
